Citation Nr: 1227161	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-14 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health care system treatment without a copayment requirement for the period from April 4, 2007, to April 2, 2008.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel









INTRODUCTION

The Veteran had active service from December 1962 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia, that determined that the Veteran was responsible for co-payment charges associated with VA medical care for the period from April 4, 2007, to April 2, 2008.


FINDING OF FACT

The Veteran's gross household income for 2006, the calendar year preceding his application for treatment in the VA healthcare system without a copayment requirement, exceeds the income threshold for entitlement to such treatment for the period from April 4, 2007, to April 2, 2008.


CONCLUSION OF LAW

The criteria for entitlement to treatment in the VA healthcare system without a copayment requirement for the period April 4, 2007, to April 2, 2008, have not been met.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In this case, VA notified the Veteran in February 2008, March 2008, April 2008, and February 2009 letters of the income discrepancy in the case, afforded him an opportunity to correct and verify the income reported for the year 2006, and provided him with forms on which to verify income for that year.  He was also advised of the criteria by which eligibility for cost-free VA care is determined, including the income threshold.

Concerning the duty to assist, the claims file contains pertinent financial documents and the Veteran's statements in support of his claim, as well as copies of correspondence from VA to the Veteran.  There is no indication from the Veteran or otherwise that any pertinent evidence remains outstanding.  Although the Veteran's April 2007 10-10EZR is not of record, the Board finds that error is not prejudicial to the Veteran, as his reported income was documented by the HEC in the aforestated correspondence and reiterated in the March 2009 Statement of the Case.  In May 2008, the Veteran acknowledged VA's account of his verified income and did not dispute the figures, but instead raised an argument as to why a certain portion of the income should not be counted in for 2006.  Accordingly, there is no indication that further development with regard to his reported income is necessary in this case, as that matter is not an issue that is in dispute. 

Accordingly, the Board finds that the Veteran has received adequate notice and assistance in substantiating his claim, and no further development is necessary.  Under these circumstances, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 



Analysis

VA is required to furnish hospital care and medical services to any Veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a).  38 U.S.C.A. § 1710(a)(2)(G).  For these purposes, as pertinent to this case, a Veteran will be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  The income threshold is updated annually and published in the Federal Register.  See 38 U.S.C.A. § 1722(a); 38 C.F.R. § 3.29.

The Veteran was previously found to be exempt from VA copayment requirements. To maintain that status, he was required to keep VA informed of his financial status, and his income had to remain below the specified threshold.  On April 4, 2007, the Veteran completed a VA Form 10-10EZR and reported that his income was below the Means Test Threshold criteria, making him eligible for cost-free care.

Thereafter, information obtained via the Income Verification Match (IVM) process appeared to indicate that the Veteran's gross household income for 2006 was in excess of the applicable income threshold.  The Veteran was notified of this discrepancy and allowed an opportunity to correct and verify his reported income and assets for calendar year 2006.  In February 2008, he contacted the HEC by telephone and had the IVM process, the Mean Test thresholds, and the copay system explained to him by a Legal Administrative Specialist.  

The Veteran was again requested to submit 2006 income information in a March 2008 letter.  No response was received.  Accordingly, he was notified in April 2008 of the decision to change his status from "copay exempt" to "copay required" based on a determination that his verified income for 2006 exceeded the income threshold.  

In May 2008, the Veteran completed and returned a VA Form 10-10EZR showing income of $39,791.00, including distribution from a 401K plan.  This exceeded the income threshold.  The form also noted cash in a bank account and undocumented medical expenses in the amount of $1,620. 

The Veteran disputes the change in his copay status.  His primary argument is that his current countable income should not include the proceeds of the distribution from his 401K plan, as this was money that he had earned over the course of many previous years, and not in 2006.  Therefore, such distribution should not be counted in full for the 2006 income year.

The Veteran's argument that the total income associated with his 401K plan should not be considered in evaluating his entitlement to VA health care without a copayment obligation is unavailing.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2011).  Payments from a 401K retirement account are not among the payments that are excluded by statute.  Additionally, any irregular income, or income received in unequal amounts or at irregular intervals, and income received on a one-time basis during a 12-month animalization period, will be counted towards the total income for that year.  38 C.F.R. § 3.271(a)(2),(3) (2011).  

Thus, the payments the Veteran received from his 401K in income year 2006 cannot be divided among several years.  Therefore, the Veteran's family income for 2006, as verified through appropriate sources, was above the income threshold of $33,350.00 (for a Veteran with one dependent) for eligibility for cost-free VA health care in income year 2006.  Consequently, the Veteran's eligibility status was appropriately changed to "copayment required" by the HEC.

Further, although in May 2008 the Veteran contended that his non-reimbursed medical expenses were $1,620, even when taking into account his reported un-reimbursed medical expenses, when deducting that amount from his verified income, his income was still above the threshold for eligibility.

In disputing the determination that he is no longer exempt from VA copayments, Veteran appears to be raising an argument couched in equity.  While certainly sympathetic to the Veteran's argument, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

The Veteran's service is recognized and appreciated, and the Board is sympathetic to his circumstances.  However, the Board is bound by the statutes and regulations governing entitlement to VA benefits.  38 U.S.C.A. § 7104(c) (West 2002).  For the reasons and bases set forth above, the Board finds that the law, and not the evidence, is dispositive.  The Veteran's verified 2006 income, minus allowable exclusions, remains above the income threshold for eligibility for cost-free health care.  In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to VA health care system treatment without a copayment requirement for the period from April 4, 2007, to April 2, 2008, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


